Exhibit 10.25BB

 

 

FIFTY-EIGHTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Fifty-eighth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009 (CSG document no.
2298875), as amended (the “Agreement”), and now desire to further amend the
Agreement in accordance with the terms and conditions set forth in this
Amendment.  If the terms and conditions set forth in this Amendment shall be in
conflict with the Agreement, the terms and conditions of this Amendment shall
control.  Any terms in initial capital letters or all capital letters used as a
defined term but not defined in this Amendment shall have the meaning set forth
in the Agreement.  The effective date of this Amendment is the date last signed
below (the Effective Date").  Further, upon execution of this Amendment by the
parties, any subsequent reference to the Agreement between the parties shall
mean the Agreement as amended by this Amendment.  Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

 

 

Now, therefore, CSG and Customer agree to the following as of the Effective
Date:

 

1.  The parties wish to extend the Agreement through January 31, 2015 in order
to finalize terms for a longer extension and therefore Section 1.2 entitled Term
shall be deleted in its entirety and replaced with the following:

 

"1.2  Term

   Unless earlier terminated pursuant to Sections 6.1, this Agreement shall
commence on the Effective Date and remain in effect thereafter for an initial
term expiring on January 31, 2015 (“Initial Term”)."

 

THIS AMENDMENT is executed on the day and year last signed below to be effective
as of the Effective Date.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Randy Wiese

 

Title:  VP Billing  & Collections

 

Title:  EVP & CFO

 

Name:  Michael Ciszek

 

Name:  Randy Wiese

 

Date:  12/23/14

 

Date:  12/23/14

 